771 N.W.2d 757 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Gerald Dewayne WILSON, Defendant-Appellant.
Docket No. 138151. COA No. 284673.
Supreme Court of Michigan.
September 11, 2009.

Order
On order of the Court, the application for leave to appeal the December 9, 2008 order of the Court of Appeals is considered, and it is DENIED, because the defendant has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The motion for miscellaneous relief is DENIED.